                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

LANEDRA M.,                                     §
                      PLAINTIFF,                §
                                                §
V.                                              § CIVIL CASE NO. 3:18-CV-077-B-BK
                                                §
NANCY BERRYHILL,                                §
ACTING COMMISSIONER OF SOCIAL                   §
SECURITY ADMINISTRATION,                        §
                                                §
                      DEFENDANT.                §

     ORDER ACCEPTING FINDINGS, RECOMMENDATIONS, AND CONCLUSIONS
                OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation in this case. Plaintiff filed objections, and the District Court has made a de novo

review of those portions of the proposed findings and recommendation to which objection was made.

The objections are overruled, and the Court accepts the Findings, Conclusions and

Recommendation of the United States Magistrate Judge.

       SO ORDERED this 12th day of February, 2019.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

LANEDRA M.,                                    §
                       PLAINTIFF,              §
                                               §
V.                                             § CIVIL CASE NO. 3:18-CV-077-B-BK
                                               §
NANCY BERRYHILL,                               §
ACTING COMMISSIONER OF SOCIAL                  §
SECURITY ADMINISTRATION,                       §
                                               §
                       DEFENDANT.              §

                                           JUDGMENT

       This action came on for consideration by the court, and the issues having been duly

considered and a decision duly rendered,

       It is ORDERED, ADJUDGED, AND DECREED that the decision of the Commissioner is

AFFIRMED.

       IT IS FURTHER ORDERED that the Clerk shall transmit a true copy of this judgment and

the order accepting the Findings, Conclusions and Recommendation of the United States Magistrate

Judge to counsel for the parties.

       SIGNED this 12th day of February, 2019.




                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE
